In the case of the United States against 153 barrels distilled spirits and the distillery, and all property therein, at 136 Cedar street, BLATCHFORD, District Judge, directed the jury to the 26th, 48th, and 45th sections of the internal revenue law [13 Stat. -223], which applied to this case. The jury, after a short absence came into court and asked to have the 48th section explained. The judge read the section, by which it is provided that by a violation of the section, not only the whiskey, but the entire stock of property of whatsoever kind, became forfeited to the government. The jury again retired, and after an absence of five minutes returned with a verdict for the government, under the three sections referred to.
D. C. Birdsall, for claimants, moved for a stay of judgment for twenty days.
S. G. Courtney, Dist. Atty., opposed the motion, and said he would oppose motions for postponement of judgment in all cases where juries find for the forfeiture of the spirits, and further, that he would, on Saturday next, move the court that the stay of twenty days granted in two cases last week should be vacated.